In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00001-CV



              RIG TOOLS, INC., Appellant

                            V.

       WILLIAM PATRICK LEAMER, Appellee



         On Appeal from the 123rd District Court
                Panola County, Texas
               Trial Court No. 2010-389




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Rig Tools, Inc., has filed a petition seeking permission to appeal an interlocutory order

pursuant to Section 51.014(d) of Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC.

& REM. CODE ANN. §51.014(d) (West Supp. 2012); see also TEX. R. APP. P. 28.3(a) (requiring

party seeking to pursue permissive appeal of interlocutory order to petition court of appeals for

permission to appeal).

       Statutes authorizing interlocutory appeals are strictly construed. W. Dow Hamm III Corp.

v. Millennium Income Fund, LLC, 237 S.W.3d 745, 751 (Tex. App.—Houston [1st Dist.] 2007,

no pet.). Section 51.014(d) of the Texas Civil Practice and Remedies Code provides:

       (d)    On a party’s motion or on its own initiative, a trial court in a civil action
       may, by written order, permit an appeal from an order that is not otherwise
       appealable if:

              (1)     the order to be appealed involves a controlling question of law as
       to which there is a substantial ground for difference of opinion; and
              (2)     an immediate appeal from the order may materially advance the
       ultimate termination of the litigation.

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d). Texas Rule of Civil Procedure 168, which

implements Section 51.014(d), states:

       On a party’s motion or on its own initiative, a trial court may permit an appeal
       from an interlocutory order that is not otherwise appealable, as provided by
       statute. Permission must be stated in the order to be appealed. An order
       previously issued may be amended to include such permission. The permission
       must identify the controlling question of law as to which there is a substantial
       ground for difference of opinion, and must state why an immediate appeal may
       materially advance the ultimate termination of the litigation.

TEX. R. CIV. P. 168.



                                                2
          In the instant case, the challenged order fails to grant permission to appeal.

Consequently, we lack jurisdiction over this matter.

          We deny the petition for an order permitting an interlocutory appeal and dismiss the

appeal.



                                                 Bailey C. Moseley
                                                 Justice

Date Submitted:      January 16, 2013
Date Decided:        January 17, 2013




                                                3